Citation Nr: 1102341	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  10-41 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable rating for hypothyroidism.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to June 1946 
and from October 1950 to October 1952.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2009 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted noncompensable service 
connection for hypothyroidism, effective October 31, 2008. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Since October 31, 2008, the effective date of service connection, 
the Veteran's hypothyroidism has required continuous medication 
for control, but the objective evidence does not demonstrates 
symptoms of constipation, fatigability, or mental sluggishness 
due to hypothyroidism.


CONCLUSION OF LAW

Since October 31, 2008, the effective date of service connection, 
the criteria for an initial 10 percent rating for hypothyroidism 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 
7903 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2010).  When rating a service-connected 
disability, the entire history must be borne in mind.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Veteran is currently in receipt of a noncompensable rating 
for hypothyroidism.  The provisions of 38 C.F.R. § 4.31 indicate 
that where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not provide 
for a 0 percent rating, a 0 percent rating will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2010).  Hypothyroidism manifested by fatigability or where 
continuous medication is required for control warrants a 10 
percent evaluation.  A 30 percent evaluation requires 
fatigability, constipation, and mental sluggishness.  A 60 
percent evaluation requires muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating requires cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  38 
C.F.R. § 4.119, Diagnostic Code 7903 (2010).

VA treatment records beginning in November 2008, when service 
connection became effective, show that the Veteran's 
hypothyroidism was considered to be stable on medication.  
Private treatment records show the same.  Specifically, in April 
2009, his TSH levels were noted to be better.  In July 2009, his 
hypothyroidism was determined to be stable.  VA and private 
treatment records, dated until July 2010, do not show complaints 
of fatigability, constipation, or mental sluggishness due to 
hypothyroidism.  Nor do they show complaints of muscular 
weakness, mental disturbance, weight gain, cold intolerance, 
cardiovascular involvement, mental disturbance, bradycardia, or 
sleepiness due to hypothyroidism. 

On May 2009 VA examination, the Veteran reported that he took 
thyroid replacement medication once daily.  He reported that he 
could tell when his thyroid levels became too low or too high 
because he would feel fatigued or anxious, and the medication 
controlled those symptoms.  He had his thyroid levels checked 
every six to eight weeks since he was diagnosed in 1950.  He 
reported memory trouble beginning around the time that he retired 
in 1984.  Physical examination did not reveal any muscle 
abnormality, neurologic or psychiatric symptoms, cardiovascular 
symptoms, or gastrointestinal symptoms related to hypothyroidism.  
The Veteran's hypothyroidism was concluded to be stable on 
medication, with no effects or problems on usual daily 
activities.  

At his July 2010 hearing before a Decision Review Officer, the 
Veteran reported that he had his thyroid tested every three 
months.  He reported that the condition was under control, but 
that occasionally the strength of his medication was adjusted.  
He stated that he had some sluggishness which he attributed to 
his age, and stated that he had not experienced muscle weakness 
until more recently, also most likely due to his age.  He 
reported that his thyroid medication kept his weight under 
control.  He reported that he had first noticed his hypothyroid 
systems shortly after the atomic bomb was dropped in Hiroshima.  
He stated that the following day, he flew over the bombed area to 
see if any Japanese planes were nearby.  He stated that following 
those events, he began to notice that he was extremely tired most 
of the time and had a general sense of fatigue.  He stated that 
once he separated from service, he sought treatment but was told 
that he was experiencing stress due to the trauma of war.  He 
stated that it was not until a few years later that he was 
finally diagnosed with hypothyroidism, but that he had 
experienced symptoms of lack of energy, fatigue, tired eyes, and 
sore gums during his first period of service and for the four 
years following service up until he diagnosis.  

In this case, the Board finds that the Veteran is entitled to an 
initial 10 percent rating for his hypothyroidism.  The medical 
evidence of records show that he must take daily medication for 
control of the condition, with fatigability, warranting a 10 
percent rating.  However, the Board finds that a rating in excess 
of 10 percent is not warranted, as the VA and private treatment 
records, and the May 2009 VA examination, do not show that the 
Veteran has suffered from fatigability, constipation, or mental 
sluggishness due to hypothyroidism.  The Veteran himself stated 
that he could tell when his medication was too high or too low 
because he would feel fatigued, but that adjustment of the 
medication stabilized his symptoms.  The 10 percent rating takes 
into account the described fatigability.  The evidence also does 
not show complaints of muscular weakness, mental disturbance, 
weight gain, cold intolerance, cardiovascular involvement, mental 
disturbance, or bardycardia or sleepiness due to hypothyroidism.   
To that extent, the Veteran confirmed at his July 2010 hearing 
that his fatigue, weight, and sleepiness were regulated when he 
began to take medication for his hypothyroidism, and that his 
current symptoms were more due to his age.  Significantly, on VA 
examination, his hypothyroidism was considered to be stable on 
medication without any significant symptoms or effects on his 
daily activities.  Further, the VA and private treatment records 
do not show the symptoms listed above.  Accordingly, because it 
has not been shown that the Veteran suffers from the symptoms 
necessary for the next higher rating, a higher rating is not 
warranted in this case.

With regard to whether the Veteran suffered from hypothyroidism 
during or after his first period of service, and, if afterwards, 
whether the degree to which he suffered from hypothyroidism prior 
to his second period of active service reduces his current rating 
to 0 percent, the Board finds that in resolving the benefit of 
the doubt in favor of the Veteran, and for the purposes of 
assigning his current 10 percent rating, the manifestations of 
his disability began during his first period of active service.  
38 C.F.R. § 4.22 (2010).  To that extent, service medical records 
show that on October 1954 special physical, the Veteran reported 
that he had begun to experience symptoms of hypothyroidism, such 
as roundness of the face, puffiness of the eyes with redness, 
shortness of breath, and fatigue, towards the end of his first 
period of service during World War II.  An accompanying private 
record shows that the Veteran was diagnosed with hypothyroidism 
in August 1950 due to symptoms of lack of pep and energy, tiring 
easily, puffiness of the eyelids, tired eyes, and tender or sore 
gums.  The Veteran has submitted subsequent lay statements that 
he first noticed those symptoms during his first period of 
service.  He had sought treatment within a year of separation 
from service, but that his hypothyroidism was not clinically 
diagnosed until 1950.  The Board finds these statements to be 
credible, especially in light of his report of medical history 
provided in 1954 in which he stated that he noticed the onset of 
symptoms during his first period of active service.  That 
statement is consistent with his later statements, and the 
consistency spanning over fifty years further bolsters his 
contentions and lends to his credibility.  Also, the Veteran is 
competent to testify as to service incurrence and continuity of 
symptomotology capable of lay observation, such as feeling tired, 
puffiness of the eyes and face, and lack of energy.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, because the 
Veteran is competent to state the symptoms of hypothyroidism he 
experienced during his first period of service and shortly 
thereafter, and the Board finds his statements to be credible, 
the Board will treat his current disability as though it were 
incurred during his first period of active service, and therefore 
will assign a 10 percent rating for which the medical evidence 
documents the Veteran's entitlement. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Board finds that the Schedule is not inadequate.  The 
Schedule provides for higher ratings for Veteran's disability, 
but, findings supporting a rating in excess of 10 percent have 
not been documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  To the contrary, on VA examination, the 
Veteran's hypothyroidism was noted to not interfere with his 
activities of daily living.   Therefore, the Board finds that 
referral for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that since October 31, 2008, when 
service connection became effective, the Veteran's hypothyroidism 
has warranted a 10 percent rating, but no higher.  Reasonable 
doubt has been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims for an increased initial rating arise from 
his disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds 
that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's private and VA treatment records and afforded him 
VA examinations with respect to his claim.  The Board finds these 
actions have satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


ORDER

An initial 10 percent rating for hypothyroidism is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


